NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on January 13, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on January 13, 2022, is acknowledged. 
Applicant’s remarks filed on January 13, 2022 in response to the non-final rejection mailed on October 29, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Na Xu on March 9, 2022. 
Please replace the claims filed on January 13, 2022 with the following re-written claims. 

Escherichia coli strain, which is transformed with: 
a polynucleotide encoding an L-amino acid oxidase enzyme and comprising the polynucleotide sequence of SEQ ID NO: 3 or SEQ ID NO: 4,
a polynucleotide encoding an α-keto acid decarboxylase enzyme and comprising the polynucleotide sequence of SEQ ID NO: 7 or SEQ ID NO: 8,
a polynucleotide encoding an alcohol dehydrogenase enzyme and comprising the polynucleotide sequence of SEQ ID NO: 11 or SEQ ID NO: 12, and 
a polynucleotide encoding an enzyme capable of reducing NAD(P) to NAD(P)H, selected from: a formate dehydrogenase from Komagataella comprising the polynucleotide sequence of SEQ ID NO: 16, a glucose dehydrogenase from Bacillus comprising the polynucleotide sequence of SEQ ID NO: 17, or a phosphite dehydrogenase from Pseudomonas comprising the polynucleotide sequence of SEQ ID NO: 18,
wherein a combination of the four enzymess phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol, respectively, and 
wherein the polynucleotides are on two different plasmids with one plasmid comprising the polynucleotides encoding the L-amino acid oxidase and α-keto acid decarboxylase enzymes, and another plasmid comprising the polynucleotide encoding the alcohol dehydrogenase enzyme and the enzyme capable of reducing NAD(P) to NAD(P)H.

2-6.	(Canceled)  

7.	(Currently Amended)  A recombinant Escherichia coli strain, which is transformed with: 
of SEQ ID NO: 3 or SEQ ID NO: 4,
a polynucleotide encoding an α-keto acid decarboxylase enzyme and comprising the polynucleotide sequence of SEQ ID NO: 7 or SEQ ID NO: 8,
a polynucleotide encoding an alcohol dehydrogenase enzyme and comprising the polynucleotide sequence of SEQ ID NO: 11 or SEQ ID NO: 12, and 
a polynucleotide encoding an enzyme capable of reducing NAD(P) to NAD(P)H, selected from: formate dehydrogenase from Komagataella and comprising the polynucleotide sequence of SEQ ID NO: 16, a glucose dehydrogenase from Bacillus and comprising the polynucleotide sequence of SEQ ID NO: 17, or a phosphite dehydrogenase from Pseudomonas comprising the polynucleotide sequence of SEQ ID NO: 18,
wherein when expressed in the recombinant Escherichia coli strain, the four enzymes convert phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol, respectively,
wherein the recombinant Escherichia coli strain co-expresses the polynucleotides of the four enzymes from plasmids pRSFDuet-1 and pETDuet-1, 
wherein the pRSFDuet-1 plasmid comprises the polynucleotides encoding the L-amino acid oxidase and the α-keto acid decarboxylase enzymes, and 
wherein the pETDuet-1 plasmid comprises the polynucleotides encoding the alcohol dehydrogenase enzyme and the enzyme capable of reducing NAD(P) to NAD(P)H.

Escherichia coli strain according to claim 7, wherein the recombinant Escherichia coli strain is obtained by transforming a host Escherichia coli BL21 with the 

9.	(Currently Amended)  A method for producing a phenylethanoid selected from phenylethanol, tyrosol, or hydroxytyrosol, comprising culturing the recombinant Escherichia coli strain according to claim 1 under conditions suitable for producing the phenylthanoid

10.	(Canceled)

11.	(Currently Amended)  The method according to claim 9, wherein the substrate for producing the phenylethanoid is any one or more of L-phenylalanine, L-tyrosine and L-dopa.   

12.	(Canceled)

13.	(Currently Amended)  The method according to claim 9, wherein the production conditions comprise

14.	(Currently Amended)  The recombinant Escherichia coli strain according to claim 1, wherein cells of the recombinant Escherichia coli strain have been fermented and expression of the polynucleotides induced.

Specification/Informalities
The objection to the amendment filed on September 7, 2021 is withdrawn in view of the applicant’s instant amendment to the specification to insert incorporation by reference statements. 

Claim Rejections - 35 USC § 112(a)
The new matter rejection of claims 1, 7, 8, and 14 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to the specification to insert incorporation by reference statements. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9, 11, and 13, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656